Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:The present invention pertains to inputs in a nonvolatile memory. 
The claimed invention (claim 1 as representative of the independent claims) recites in part:
“…a memory component having an independent structure from the host device or the SoC and including an array of memory cells, organized in sub arrays, with associated decoding and sensing circuitry; 
an interface with the array of memory cells comprising a boundary scan architecture; and 
an instruction register in the boundary scan architecture of the JTAG interface including a couple of bits of data indicative of a presence of a test data input (TDI) signal.”
The prior arts of record (US Pub 2006/0195739 to O'Brien, and US Pub 2020/0064405 to Srinivasan et al. as examples of such prior arts) teach aspects of connecting memories to interfaces in ASICs or SOC but fail to teach the claimed specifics of:
“…an interface with the array of memory cells comprising a boundary scan architecture; and 
an instruction register in the boundary scan architecture of the JTAG interface including a couple of bits of data indicative of a presence of a test data input (TDI) signal.”
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 28-47 are allowable over the prior arts of record.

	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111